            Case 1:20-cv-01685-AWI-SAB Document 23 Filed 08/11/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ESMELING BAHENA,                                     Case No. 1:20-cv-01685-SAB (PC)

12                   Plaintiff,                           ORDER SETTING REMOTE SETTLEMENT
                                                          CONFERENCE AND STAYING CASE FOR
13           v.                                           80 DAYS

14   RODRIGUEZ, et al.,                                   Date: October 28, 2021
                                                          Time: 9:30 a.m.
15                   Defendants.

16

17

18          Esmeling Bahena (“Plaintiff”), a state prisoner, is proceeding pro se and in forma

19 pauperis in this civil rights action pursuant to 42 U.S.C. § 1983
20          The Court finds this case suitable for referral to post-screening ADR (Alternative Dispute

21 Resolution), which is an effort to resolve such cases more expeditiously and less expensively.

22 No claims, defenses or objections shall be waived by the parties’ participation. In appropriate

23 cases, defense counsel form the California State Attorney General’s Office has agreed to

24 participate in these early settlements.

25          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim.

26 However, stating a cognizable claim does not mean Plaintiff will prevail at trial. Thus, the Court
27 stays this action for a period of 80 days to allow the parties to investigate Plaintiff’s claims, meet

28 and confer, and then participate in a settlement conference.


                                                      1
               Case 1:20-cv-01685-AWI-SAB Document 23 Filed 08/11/21 Page 2 of 5


 1              Therefore, this case will be referred to Magistrate Judge Barbara A. McAuliffe to conduct

 2 a settlement conference on October 28, 2021 at 9:30 a.m. In light of the coronavirus (COVID-

 3 19) outbreak and evolving coronavirus protocols, the Court finds that the parties shall appear

 4 remotely via the Zoom videoconferencing application.

 5              Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

 6 5788 or evaldez@caed.uscourts.gov for the video and dial-in information, including any

 7 necessary passcodes, for all parties. Counsel for Defendants is also required to arrange for

 8 Plaintiff’s participation by contacting the Litigation Coordinator at the institution where Plaintiff

 9 is housed and providing the necessary Zoom contact information.

10              In issuing this order, there is a presumption that this case will proceed to a settlement

11 conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and

12 after conferring with others, defense counsel in good faith finds that a settlement conference

13 would be a waste of resources, defense counsel may move to opt out of this early settlement

14 conference. A written notice to opt out must be filed within 30 days of the date of the issuance

15 of this order.

16              The parties shall each submit to Judge McAuliffe a confidential settlement conference

17 statement, as described below, to arrive at least seven days prior (one week) to the conference.

18              The Court puts the parties on notice that if Plaintiff has any outstanding criminal

19 restitution obligation, fines and/or penalties, these settlement negotiations shall not be geared
20 towards what the restitution obligation is, but what the value the of the case itself is to each side,

21 irrespective of any outstanding restitution obligation.

22              In accordance with the above, IT IS HEREBY ORDERED that:

23              1.       This action is STAYED for 80 days to allow the parties an opportunity to settle

24                       their dispute before the discovery process begins. Except as provided herein or by

25                       subsequent court order, no other pleadings or other documents may be filed in this

26                       case during the stay of this action. The parties shall not engage in formal

27

28   1
         If the case does not settle, the Court will then issue the Discovery and Scheduling Order.


                                                                 2
     Case 1:20-cv-01685-AWI-SAB Document 23 Filed 08/11/21 Page 3 of 5


 1         discovery, but may engage is informal discovery to prepare for the settlement

 2         conference.

 3   2.    This case is set for a remote settlement conference before Magistrate Judge

 4         Barbara A. McAuliffe on October 28, 2021, at 9:30 a.m.

 5   3.    A representative with full and unlimited authority to negotiate and enter into a

 6         binding settlement shall attend in person.

 7   4.    Those in attendance must be prepared to discuss the claims, defenses and

 8         damages. The failure of any counsel, party or authorized person subject to this

 9         order to appear in person may result in the cancellation of the conference and the

10         imposition of sanctions. The manner and timing of Plaintiff’s transportation to

11         and from the conference is within the discretion of CDCR.

12   5.    Defendants shall provide a confidential settlement statement to the following

13         email address: bamorders@caed.uscourts.gov. Plaintiff shall mail his

14         confidential settlement statement to U.S. District Court, 2500 Tulare Street,

15         Fresno, California, 93721, “Attention: Magistrate Judge Barbara A.

16         McAuliffe.” The envelope shall be marked “Confidential Settlement Statement”.

17         Settlement statements shall arrive no later than October 21, 2021. Parties shall

18         also file a Notice of Submission of Confidential Settlement Statement (See Local

19         Rule 270(d)). Settlement statements should not be filed with the Clerk of the

20         Court nor served on any other party. Settlement statements shall be clearly

21         marked “confidential” with the date and time of the settlement conference

22         indicated prominently thereon.

23   6.    The confidential settlement statement shall be no longer than five pages in

24         length, typed or neatly printed, and include the following:

25         a. A brief statement of the facts of the case.

26         b. A brief statement of the claims and defenses, i.e., statutory or other grounds

27            upon which the claims are founded; a forthright evaluation of the parties’

28


                                             3
     Case 1:20-cv-01685-AWI-SAB Document 23 Filed 08/11/21 Page 4 of 5


 1            likelihood of prevailing on the claims and defenses; and a description of the

 2            major issues in dispute.

 3         c. An estimate of the cost and time to be expended for further discovery, pretrial,

 4            and trial.

 5         d. The party’s position on settlement, including present demands and offers and

 6            a history of past settlement discussions, offers, and demands.

 7         e. A brief statement of each party’s expectations and goals for the settlement

 8            conference, including how much a party is willing to accept and/or willing to

 9            pay.

10         f. If the parties intend to discuss the joint settlement of any other actions or

11            claims not in this suit, give a brief description of each action or claim as set

12            forth above, including case number(s), if applicable.

13   7.    If a settlement is reached at any point during the stay of this action, the parties

14         shall file a Notice of Settlement in accordance with Local Rule 160.

15   8.    If the defense counsel wishes to “opt- out” of this settlement for the reasons stated

16         above, counsel must do so within thirty (30) days of this order by filing a “Notice

17         of Opt-Out and Request to Vacate Settlement Conference.”

18   9.    If defense counsel does not wish to opt-out, defense counsel shall contact the

19         Litigation Coordinator at the institution where Plaintiff is housed to determine

20         whether the institution can accommodate a Zoom video appearance by Plaintiff at

21         this date and time. Within thirty (30) days of this order, defense counsel shall file

22         a notice advising the Court whether the institution can accommodate Plaintiff’s

23         appearance.

24   10.   The parties remain obligated to keep the court informed of their current address at

25         all times during the stay and while the action is pending. Any change of address

26         must be reported promptly to the court in a separate document captioned for this

27         case and entitled “Notice of Change of Address.” See Local Rule 182(f).

28


                                              4
              Case 1:20-cv-01685-AWI-SAB Document 23 Filed 08/11/21 Page 5 of 5


 1            11.   A failure to follow these procedures may result in the imposition of sanctions by

 2                  the court.

 3

 4 IT IS SO ORDERED.

 5
     Dated:     August 11, 2021
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     5
